Citation Nr: 1451287	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-08 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to recognition of the Veteran's stepdaughter, L, as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by fatigue.

3.  Entitlement to service connection for a disability manifested by fatigue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from two January 2011 rating decisions of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appealed those decisions with regard to the rating given for his service-connected headaches, his claim to reopen the issue of service connection for fatigue, and the issue of permanent incapacity of self-support for a child.  He later withdrew his claim for a higher rating for headaches in June 2012.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is associated with the claims file.

(By the decision below, the application to reopen a claim of service connection for disability manifested by fatigue is reopened.  The underlying question of service connection is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The evidence of record shows that L is not capable of self-support and was not capable of self-support prior to attaining the age of 18; she is a member of the Veteran's household.

2.  In a July 2009 rating decision, the Veteran was denied service connection for headaches with memory loss and fatigue; he did not appeal.

3.  The evidence since received since the July 2009 decision pertains to a basis for the prior denial and raises a reasonable possibility of substantiating the claim of service connection for a disability manifested by fatigue.


CONCLUSIONS OF LAW

1.  The Veteran's stepdaughter, L, was permanently incapable of self-support prior to attaining the age of 18, and is consequently recognized as a "helpless child" of the Veteran.  38 U.S.C.A. §§ 101(4)(A) , 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2014).

2.  New and material evidence has been received with respect to the claim of service connection for a disability manifested by fatigue, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stepdaughter

The Board notes that throughout the record the surname of the Veteran's stepdaughter is alternately that of her biological father and that of the Veteran.  In this decision, the Board will refer to her as L.

The appellant contends that his stepdaughter was permanently and totally incapacitated prior to attaining the age of 18, and is thus entitled to recognition as a helpless child.  

In order to be classified as a child for VA benefits purposes, the child must be unmarried and must either be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.  In the case of stepchildren, the child must have acquired that status before the age of 18 and must be a member of the Veteran's household.

The Veteran married L's mother in July 2002, when L was 13 years old.  L has been a member the Veteran's household since that time.

Principal factors to be considered in determining whether the child is entitled to recognition as helpless include:

      (1) Whether a child is earning his or her own support.

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, will not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support will be considered.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356. 

The focus of analysis must be on the child's condition at the time of her eighteenth birthday.  For purposes of initially establishing helpless child status, the child's condition subsequent to her eighteenth birthday is not for consideration.  However, if a finding is made that a child was permanently incapable of self-support as of her eighteenth birthday, then evidence of the child's subsequent condition becomes relevant for the second step of the analysis; that is, whether there was improvement sufficient to render the child capable of self-support.  If the child is shown to be capable of self-support at 18, VA is not required to proceed further.  Dobson v. Brown, 4 Vet. App. 443 (1993).

The record shows that the Veteran's stepdaughter was diagnosed with bronchopulmonary dysplasia at birth, which led to cognitive disabilities throughout her life.  The Veteran has submitted educational records showing that L was in a special education program until she was 18 years old, at which time she transitioned to the STEP Program.  R.F., a special education teacher in that program summarized the results of L's transition testing (at the age of 16) as not having the skills to complete a job application; not understanding factors that would influence job retention, dismissal, or promotion; not understanding the implications of her disability; not understanding cost saving techniques; not having a realistic vision of potential careers; not having a realistic plan for addressing post-secondary housing needs; not knowing how to use a telephone appropriately; and not knowing how to manage her own money.  At 17, L volunteered at a long-term care facility, and there was some discussion of her undertaking a paid position there the following year.  Her Individual Education Plan report from that year notes that she required constant coaching on the job and frequent reminders for multi-step directions.  Despite these limitations, L was noted to have a strong work ethic.  The Veteran and his wife report that she currently participates in a work program for people with special needs wherein she does supervised work in the community.  The Veteran's wife testified that L was under their care and probably would be for the rest of her life.  While the record shows that L has participated in a variety of volunteer and paid work, this work is not shown to be of a nature that would provide sufficient income for reasonable self-support.  Indeed, in a March 2011 letter, her developmental disabilities case manager noted that she "was not expected to be able to earn a substantial income to support herself."  Based on this, the Board finds that L is a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years.

New and Material Evidence - Fatigue

The Veteran was originally denied service connection for headaches with memory loss and fatigue in a July 2009 rating decision.  The Veteran did not appeal that rating decision and no new and material evidence was received within one year of its issuance.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

At the time of the prior denial, the evidence of record included service treatment records, the Veteran's statements, and the July 2009 VA examination.  The previous denial was based on a lack of evidence showing that the claimed condition existed.

Evidence received since the last prior denial includes a November 2010 VA examination that attributes a symptom of fatigue to sleep apnea.  Thus, the additional evidence shows a current disability.  As such, new and material evidence has been received that relates to an unestablished fact and may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for a disability manifested by fatigue have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

Recognition of the Veteran's step-daughter, L, as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is granted.

New and material evidence having been received, the claim for service connection for a disability manifested by fatigue is reopened; the appeal is granted to this limited extent.


REMAND

As noted above, the November 2010 VA examination established a diagnosed current disability of sleep apnea to which the Veteran's symptom of fatigue was attributed.  In the November 2011 opinion, the examiner found that the Veteran had a diagnosable condition (sleep apnea) and that his morbid obesity put him at high risk for this condition.  This rationale does not contemplate the Veteran's assertions of a 20-year history of fatigue or his report of significant weight gain since his separation from active duty.  The November 1982 VA examination report shows complaints of fatigue.  At the time of his March 1991 separation examination, the Veteran weighed 183 lbs. at 68 inches tall.  As such, an addendum opinion that more accurately reflects a consideration of the record is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Forward this claims folder to the examiner who performed the November 2011 VA examination for the purpose of obtaining an addendum opinion.  If he is unavailable, another qualified healthcare professional may review the record and provide the necessary opinion.  (If necessary, schedule the Veteran for another VA examination.)  

This examiner should specifically consider the Veteran's lay statements regarding the onset of his symptoms during or shortly after his active duty service and his documented complaints of fatigue shortly after his separation.  

Then the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current sleep apnea is related to his military service.  The examiner must provide a rationale for any opinion reached.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms should be set forth in detail.  

If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Thereafter, the AOJ should readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


